DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said ectopic fat accumulating cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim depends from claim 1 and there is no requirement for there to be an ectopic fat accumulating cell in the method step. Claim 2, requires this limitation and so it appears the claim would be in better condition to be dependent upon this claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-9, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alimrall (from IDS, WO2015136123A1).
Alimrall’s general disclosure is to algal extracts comprising fucozanthin, fucoxanthinal and fatty acids (see abstract).
Regarding claims 1 and 4, Alimrall discloses algal extracts (see abstract) and wherein “algal extract” refers to a product obtained from microalgae (see page 9, line 10) and wherein the compositions are administered to cells with acceptable vehicles especially suitable for oral, topical, rectal or vaginal administration (see page 61, lines 1-5), especially an oral carrier (see page 61, lines 22-24). Alimrall also discloses that after administration of the microalgal extract, that there was an increase in lipolytic activity of about 45% and 27% when compared to untreated controls (see page 84-85 example 12). Alimrall also discloses that fucoxanthin promotes fat burning within fat cells in white adipose tissue and suppresses effects on lipid accumulation during adipocyte differentiation (see page 6 lines 1-5). 
Alimrall also discloses wherein the algal extracts are for the use in prevention and/or treatment of metabolic syndrome (see claim 34, page 102).
Regarding claim 6, Alimrall discloses wherein the fucoxanthin producing microalgae is Phaeodactylum (see page 28, 4th para).
Regarding claim 7, Alimrall discloses wherein the algal extract comprises between 0.001% and about 90% fucoxanthin by weight (see claim 2) which would be at least 0.5%.
Regarding claim 8, Alimrall discloses wherein the fucoxanthin producing microalgae is Phaeodactylum tricornutum (see page 28, 5th para).
Regarding claim 9, Alimrall discloses wherein the extract is combined with a matrix oil such as vegetable oil or corn oil (see page 34 2nd para and example 14, page 91).
Regarding claim 13, Alimrall discloses wherein the fatty acids can be present in the algal extract of the invention (as a component of the other algal components fraction) and in this context would be a fraction of a microalgae extract (see page 18, first para).
Regarding claim 15, Alimrall discloses wherein the extract comprises eicosapentaenoic acid [EPA], docosahexanoic acid [DHA] (see claims 7-9), palmitic acid and arachidonic acid [ARA] (see page 15, lines 1-3).

Claims 1-9, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (Antioxidant Effect of Phaeodactylum tricornutum in Mice Fed High-fat Diet, Food Sci. Biotechnol. 22(1): 107-113, 2013).
Regrading claims 1-6 and 8-9, Kang discloses administering a microalgae extract to mice along with corn oil (see page 108, right column, Animals and experimental protocol) and in this context corn oil can act as a carrier for the fucoxanthin-rich Phaeodactylum tricornutum extract. Kang also discloses “The 0.7% P. tricornutum extract, which contains the equivalent of 0.2% fucoxanthin, effectively alleviated HFD-induced obesity. Fucoxanthin has shown anti-obesity effects by upregulating the expression of uncoupling protein-1 (UCP-1) in WAT, which could play an important role in energy metabolism to avoid the excessive accumulation of body fat (9,26). This administration would effectively prevent and treat a metabolic disease such as fatty liver or fatty kidney disease as claimed because it consists of the same claimed components and would be given to the same patient population (ie. those needing reduction in lipid content). 
Regarding claim 7, Kang teaches the concentration of fucoxanthin extract was analyzed by HPLC and the fucoxanthin amount was determined to be 31.9%, which is greater than 0.5% claimed amount.
Regarding claims 3-5 and 16, Kang further disclsoses that “The consumption of fucoxanthin effectively reduced the activities of fatty acid synthase, malic enzyme, and glucose-6-phosphate dehydrogenase in the liver” (see page 110, right column). In this context the consumption of fucoxanthin would treat or at the least prevent fat-induced hepatotoxicity because the compound inhibits fatty acid synthase which is needed to produce fatty acid in the liver. Also, it is known that non-alcoholic fatty liver disease is strongly associated with metabolic syndrome so treating a fatty liver would also prevent and/or treat metabolic syndrome.
Regarding claim 13, Kang discloses a fucoxanthin fraction of the microalgal extract which is the same as a fraction of a microalgae extract (see preparations of fucoxanthin-rich lipid extract, page 108).

Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogg-Johnson (US20080233209A1).
Fogg-Johnson discloses a method of treating a metabolic syndrome by administering a composition which includes a brown marine vegetable extract containing an effective amount of fucoxanthin and a carrier (see claim 1 and 0072). 
Regarding claim 4-5, Fogg-Johnson discloses treating patients with fatty liver disease with the composition and wherein “A statistically significant reduction in the levels of TG, AST, ALT, GGT and CRP occurred in subjects with NAFLD, in which these markers (except CRP) on admission were significantly higher than in patients with NLF. While levels of AST, ALT and GGT were reduced in NLF subjects at the end of the trial, reductions were not statistically significant. CRP levels in NLF subjects were significantly reduced at the end of the trial. Thus, the phytomedicine supplementation was shown to be effective in reduction of inflammation, as measured by CRP and liver enzymes AST, ALT and GCT” (see 0097). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alimrall (from IDS, WO2015136123A1) as applied to claims 1, 4, 6-9, 13 and 15 above, and further in view of New Directions Aromatics (https://www.newdirectionsaromatics.com/blog/products/all-about-coconut-oil.html).
Alimrall teaches the method for reducing lipid content in a cell using the microalgae extract and carrier, as previously discussed in the above 102 rejection, however does not teach wherein the carrier which is a plant-derived oil is coconut oil or MCT oil, comprises at least 85% fatty acid chains comprising 16 carbon atoms at most, or 85% saturated fatty acid chains, or wherein the microalgae fraction contains 0.03 ug/mL of fucoxanthin.
New Directions Aromatics ’general disclosure is a webpage article about the benefits of coconut oil (see article).
New Directions Aromatics teaches that “coconut carrier oil is reputed to be effective for boosting metabolism and promoting the burning of more energy. It is believed to be able to control blood pressure and cholesterol while soothing discomfort caused by liver and kidney problems. It is often used to improve digestion and insulin secretion and to control blood sugar” (see page 3). 
The medium chain triglycerides in coconut oil such as lauric acid, capric acid and caprylic acid are also known to eliminate harmful bacteria, viruses and fungi and assimilate quickly and completely in the body (see page 2, benefits of using coconut oil).
New Directions Aromatics also teaches that “The long-chain fatty acids have more carbon atoms and this means they require higher temperatures to melt and are thus carbon solid at room temperature. In this variety of Coconut Oil, hydrolysis and steam distillation remove the long-chain fatty acids, such as the healthy saturated fat known as Lauric Acid, while the medium-chain triglycerides such as Caprylic Acid and Capric Acid remain. These are beneficial for medicinal and therapeutic applications, cosmetics, and as a carrier oil for essential oils. Despite the moisturizing and cleansing benefits that long-chain fatty acids have on skin, removing them allows the Coconut Oil to remain liquid at room temperature and extends its shelf life. The medium chain fatty acids still retain their moisturizing properties, while the protective and rejuvenating natural antioxidants and nutrients like vitamins A, C, and E continue to exhibit their valuable properties” (see page 5, fractionated coconut oil).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use coconut oil or more specifically fractionated coconut oil because these carrier oils contain medium chain triglycerides which have anti-microbial benefits and because when fractionated can still retain the natural antioxidants, nutrients and vitamins, but also while removing long chain fatty acids which when included would require higher temperatures to melt the oil which would keep it solid at room temperature. It is further known that 85-90% of the fatty acids in coconut oil are saturated fatty acids and it is known that the medium chain triglycerides in coconut oil such as caprylic acid only have only 8 carbon atoms. Thus, fractionating the oil to remove the fatty acids with carbon atoms of 16 or more would allow for the beneficial properties just discussed and meet the claim limitations.
It would have further been obvious to optimize the fucoxanthin to the instantly claimed amount of at least 0.03 ug/mL in the microalgae fraction because optimizing the known active ingredient in a composition for treatment of an individual would have been something that is well within the purview of an artisan and something a person of ordinary skill would do easily without any undue experimentation.
There would have been a reasonable expectation of success in using coconut oil as a carrier oil and arriving at the instant invention because coconut oil is conventionally used in medicines and cosmetics and using it as such would have been prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655